     Case 2:20-cv-02432-TLN-AC Document 27 Filed 02/09/21 Page 1 of 2


1    VERONICA A.F. NEBB
     City Attorney, SBN 140001
2
     BY: FARRAH Y. HUSSEIN
3    Deputy City Attorney, SBN 305726
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, 3rd Floor
5
     Vallejo, CA 94590
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: farrah.hussein@cityofvallejo.net
7

8    Attorneys for Defendant, CITY OF VALLEJO
9

10                               UNITED STATES DISTRICT COURT
11                       FOR THE EASTERN DISTRICT OF CALIFORNIA
12
     RODOLFO LOPEZ,                                   Case No. 2:20−CV−02432−TLN−AC
13
                    Plaintiff,                        STIPULATION FOR EXTENSION OF
14
                                                      TIME TO FILE RESPONSIVE
15          vs.                                       PLEADING AND ORDER

16   CITY OF VALLEJO, CITY OF VALLEJO
     POLICE DEPARTMENT, POLICE
17
     OFFICERS OF THE CITY OF VALLEJO
18   JAKE ESTRADA, TRAVIS ASPEGREN,
     STEVE DARDEN AND YANETT
19   HERNANDEZ and DOES 5-20,
20
                   Defendants.
21

22

23
            IT IS HEREBY STIPULATED by Defendants CITY OF VALLEJO, CITY OF
24
     VALLEJO POLICE DEPARTMENT (erroneously named) and newly named defendants,
25
     JAKE ESTRADA, TRAVIS ASPEGREN, STEVE DARDEN AND YANETT
26
     HERNANDEZ (collectively “City of Vallejo Defendants”) and Plaintiff RODOLFO
27
     LOPEZ to the following:
28

     CASE NO.: 2:20−CV−02432−TLN−AC                                     STIPULATION FOR
                                                                        EXTENSION AND
                                                                        LEAVE TO AMEND
                                                -1-
     Case 2:20-cv-02432-TLN-AC Document 27 Filed 02/09/21 Page 2 of 2


1           1.     Pursuant to Eastern District Local Rule 144, City of Vallejo Defendants and
2                  Plaintiff hereby stipulate to an extension of time within which City of
3                  Vallejo Defendants shall file a responsive pleading to Plaintiff’s Second
4                  Amended Complaint. The responsive pleading on behalf of City of Vallejo
5                  Defendants will be due on March 10, 2021. Good cause exists for this
6                  extension as new defendants, Jake Estrada, Travis Aspegren, Steve Darden
7                  and Yanett Hernandez were just served on February 8, 2021. The parties
8                  seek to consolidate responsive pleading and reply brief deadlines.
9           2.     After contacting all defendants, counsel for the City of Vallejo agreed to
10                 accept electronic service for defendants Jake Estrada, Travis Aspegren,
11                 Steve Darden and Yanett Hernandez on February 8, 2021.
12          3.     The City requires additional time to determine defenses for newly added
13                 parties and prepare the appropriate indemnity arrangements.
14

15   DATED: February 8, 2021                       __/s/ Kevin Heaney______________
16                                                 KEVIN HEANEY
                                                   Attorney for Plaintiff RODOLFO LOPEZ
17

18

19   DATED: February 8, 2021                       __/s/ Farrah Y. Hussein_____________
20                                                 FARRAH Y. HUSSEIN
                                                   Deputy City Attorney
21                                                 Attorney for Defendants CITY OF
22
                                                   VALLEJO, JAKE ESTRADA, TRAVIS
                                                   ASPERGAN, STEVE DARDEN, AND
23                                                 YANETTE HERNANDEZ
24
            IT IS SO ORDERED.
25

26
     Dated: February 8, 2021
27                                                     Troy L. Nunley
28
                                                       United States District Judge

     CASE NO.: 2:20−CV−02432−TLN−AC                                           STIPULATION FOR
                                                                              EXTENSION AND
                                                                              LEAVE TO AMEND
                                                 -2-
